DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-7, and 9-13 have been amended.
Claims 3-4, 8 and 14-16 have been cancelled.
Claim 1-2, 5-7, and 9-13  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1-2, 5-7, and 9-13, and the cancellation of claims 3-4, 8 and 14-16, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Rufo et al. and Ogawa et al. do not teach “receiving said unique IP address and said password, said smart mobile verification system compares said unique IP address of said smart mobile device with a sanctioned IP address stored on said cloud application or said local server with said local server,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0004]-[0009]) that traditionally collection of resident profiles by facility staff using interviews and hand written documentation result in missing and inaccurate information. So a need exists to organize these human interactions by/through capturing complete and accurate data resident profiles using the steps of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc.  Applicant’s method is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-2, 5-7, and 9-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 is/are directed to the abstract idea of “capturing complete and accurate data resident profiles,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 5-7, and 9-13 recite an abstract idea.
Claim(s) 1 is/are directed to the abstract idea of “capturing complete and accurate data resident profiles,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 5-7, and 9-13 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc., that is “capturing complete and accurate data resident profiles,” etc. The limitation of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-2, 5-7, and 9-13 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc., that is “capturing complete and accurate data resident profiles,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-2, 5-7, and 9-13 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. storage machine, logic machine, processors, memory devices, displays, graphical user interfaces, input subsystems, networks (Applicant’s Specification [00148]), etc.) to perform steps of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-2, 5-7, and 9-13 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. storage machine, logic machine, processors, memory devices, displays, graphical user interfaces, input subsystems, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. storage machine, logic machine, processors, memory devices, displays, graphical user interfaces, input subsystems, networks, etc.). At paragraph(s) [00148], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “storage machine, logic machine, processors, memory devices, displays, graphical user interfaces, input subsystems, networks,” etc. to perform the functions of “recording audio recordings, transmitting IP addresses and passwords, receiving IP addresses and passwords,  transmitting audio recordings, transcribing audio recordings, creating transcriptions, storing life stories, creating analytical features,” etc. The recited “storage machine, logic machine, processors, memory devices, displays, graphical user interfaces, input subsystems, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-2, 5-7, and 9-13 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2, 5-7, and 9-13 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2, 5-7, and 9-13 merely specify which information is used for various calculations (e.g. 2, 5-7, and 9-13), or provide further mental processes (e.g. 2, 5-7, and 9-13), but these do not change that the process can be performed in the mind.
Although dependent claims 2, 5-7, and 9-13 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2, 5-7, and 9-13 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1.

Response to Arguments
Applicant’s arguments filed 8/17/2022 with respect to claims 1-2, 5-7, and 9-13 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/17/2022.
Applicant’s arguments filed on 8/17/2022 with respect to claims 1-2, 5-7, and 9-13 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Rufo et al. and Ogawa et al. do not render obvious the present invention because Rufo et al. and Ogawa et al. do not disclose “receiving said unique IP address and said password, said smart mobile verification system compares said unique IP address of said smart mobile device with a sanctioned IP address stored on said cloud application or said local server with said local server,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Rufo et al. and Ogawa et al. to the amended and new limitations have been found persuasive. Rufo et al. and Ogawa et al. do not teach “receiving said unique IP address and said password, said smart mobile verification system compares said unique IP address of said smart mobile device with a sanctioned IP address stored on said cloud application or said local server with said local server.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.
Unique and Sanctioned IP address 
Applicant has amended Applicant’s claimed invention to recite “unique and sanctioned IP address.”  As recited Applicant’s claims are merely security instruction to apply an exception (See MPEP 2106.(f)). Applicant’s Specification does not provide support more than mere instructions to apply and exception. Applicant’s amendments do not move Applicant’s claimed invention into eligible subject matter. Applicant’s argument is not persuasive. 
Step Elements 
The step elements of Applicant’s claims, “having a smart mobile device for a user with a unique IP address…, using said smart mobile device application, said user enters a password and said smart mobile device application transmits said unique IP address and said password…, receiving said unique IP address and said password, said smart mobile verification system compares said unique IP address of said smart mobile device with a sanctioned IP address…, having said unique IP address of said smart mobile device identify as said sanctioned IP address, said cloud application or said local server with said local server software system allows said smart mobile device application to transmit said at least one media file audio recording…,” are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered combination, these steps merely repeat the abstract idea of capturing complete and accurate data resident profiles. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Rao et al. 540 (US 2014/0006540) disclose cloud storage and processing system for mobile devices, cellular phones, and smart devices.
Rao et al. 247 (US 2015/0098247) disclose home automation and smart home control using mobile devices and wireless enabled electrical switching.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626